 

Case 2:20-cv-00015-Z-BR Document 7 Filed 06/05/20 Pagelof3 PagelD 25

 

IN THE UNITED STATES DISTRICT COURT US. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF|TEXXQTHERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED

 

ROBERT L. ALLEN,
TDCJ No. 0636644,

JUN - 5 2020

CrER , U.S. DISTRICT COURT
y
Deputy

 

 

 

Plaintiff,

 

V. 2:20-CV-15-Z
K. RICHERSON, ef ai.,

Defendants.

COR CO? COP 6On SO (Or 60D 6On 6? 40D

MEMORANDUM OPINION DISMISSING COMPLAINT

Pro se Plaintiff Robert L. Allen (a.k.a. Robert Lamar(r) Allen, IT) (“Plaintiff”) is a prisoner
incarcerated in the Clements Unit of the Texas Department of Criminal Justice (““TDCJ”’). On
January 16, 2020, Plaintiff filed a complaint (ECF No. 3) against the Defendants named in this
case (collectively, “Defendants”) pursuant to 42 U.S.C. § 1983. On the same date, Plaintiff filed
an application to proceed in forma pauperis (ECF No. 4), a “Motion for Appointment of Counsel”
(ECF No. 5), and a “Motion to Compel” (ECF No. 6). While incarcerated, Plaintiff has filed at
least three prior civil actions that were dismissed as frivolous or for failure to state a claim. Plaintiff
has not shown that he was “under imminent danger of serious physical injury” at the time the
complaint in this case was filed. Therefore, Plaintiff's complaint is DISMISSED as barred by the
three-strikes provision of 28 U.S.C. § 1915(g).

In support of his complaint, Plaintiff presents the following allegations, which are
numbered as follows:

1. Plaintiff alleges that his property was seized without following proper procedures.
As a result, he lost property that was not contraband.

2. Plaintiff additionally alleges that the grievance process is inadequate and he was
prevented from properly exhausting his administrative remedies.

 

 
 

Case 2:20-cv-00015-Z-BR Document 7 Filed 06/05/20 Page 2of3 PagelD 26

3. Plaintiff also alleges that Defendant K. Richerson—the Warden of the Clements
Unit—has supervisory liability for these violations.

Enacted into law on April 26, 1996, the Prison Litigation Reform Act (“PLRA”) amended
28 U.S.C. § 1915 as it relates to civil actions filed by prisoners in federal court. Among the changes
effected by the PLRA was the inclusion of 28 U.S.C. § 1915(g) (‘Section 1915(g)”), also known
as the “three-strikes” provision. “The PLRA’s three-strikes provision bars prisoners from
proceeding [in forma pauperis] in a civil action or in an appeal of a judgment in a civil action if,
while incarcerated, the prisoner has had three prior actions or appeals dismissed for being frivolous
or malicious or for failure to state a claim, unless the prisoner is in imminent danger of serious
physical injury.” Jackson v. Johnson, 475 F.3d 261, 265 (Sth Cir. 2007). When a district court
dismisses a case as frivolous or for failure to state a claim, such a dismissal counts as a “strike”
under Section 1915(g) once the judgment becomes final. See Adepegba v. Hammons, 103 F.3d
383, 387-88 (Sth Cir. 1996). A district court’s dismissal is final when the prisoner “has exhausted
or waived his appeals.” Jd.

The language of Section 1915(g) is very clear that prisoners who have abused the in forma
pauperis provisions of the PLRA to file frivolous or unwarranted lawsuits are subject to the
PLRA’s three-strikes provision. A prisoner is barred from proceeding in forma pauperis if he is
subject to the three-strikes provision “unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g); see also Banos v. O’Guin, 144 F.3d 883, 884 (Sth Cir.
1998). The prisoner’s complaint must present a claim that Plaintiff is in danger of imminent serious
physical injury to overcome the bar. See Carson v. Johnson, 112 F.3d 818, 822-23 (Sth Cir. 1997).
In applying the three-strikes provision, a court may consider case dispositions that occurred prior

to the effective date of the PLRA. See Adepegba, 103 F.3d at 387-88.

 
 

Case 2:20-cv-00015-Z-BR Document 7 Filed 06/05/20 Page 3of3 PagelD 27

A review of the Public Access to Court Electronic Records (“PACER”) and the Sanction
Database reflects that Plaintiff has had at least three prior actions dismissed with prejudice as
frivolous or for failure to state a claim. Thus, Plaintiff is barred from proceeding in forma pauperis
as he requests. Specifically, the United States Court of Appeals for the Fifth Circuit has affirmed
multiple times that Plaintiff is barred from proceeding in forma pauperis. See Allen v. Price, No.
96-40697, 102 F.3d 551, 1996 WL 670320 (Sth Cir. Nov. 7, 1996); see also Allen v. Brown, et al.,
No. 98-40139, 166 F.3d 339, 1998 WL 912068 (Sth Cir. Dec. 9, 1998).

Plaintiff also fails to meet the very limited exception that he was under imminent danger
of serious physical injury when he filed his complaint. Plaintiffs access-to-the-court (or
inadequate grievance) claim, property deprivation claim, and supervisory liability claim all entirely
fail to meet this standard.

For the above reasons, Plaintiff's complaint (ECF No. 3) is DISMISSED as barred by the
three-strikes provision of 28 U.S.C. § 1915(g). This dismissal is without prejudice to Plaintiff's
right to reopen the case if he pays the $400.00 filing and administrative fees and files a motion to
reopen within thirty days of the date of final judgment. All other pending motions (ECF Nos. 4, 5,
and 6) are DENIED.

SO ORDERED.

June 5, 2020. My geneak

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
